Simrall, J.:
The only question presented by the assignment of errors for consideration is whether the jury were properly sworn. The statement in the record is: “ Came a jury, to-wit,” etc., “ empaneled and sworn to sit as jurors in this case.”
The objection made in argument for plaintiff in error is, that they were sworn to try the “issue joined.” There was an issue on the plea of non assumpsit when the jury were sworn to “ set in this case ” (according to the recital of the clerk), it had special reference to this issue. By no possibility could they have had concern with any other part of the suit than this “ issue.” The jurors were sworn. Nor can there be doubt that they were sworn as required by law.
Regular jurors are sworn to try all issues and execute all writs of inquiry submitted to them during the term. Tales juries are sworn in the same form to try, etc., for the day. Neither are sworn to try each several issue. Rev. Code, 801, art. 143. It is mere clerical error, therefore, in the clerk, when he certifies that the jury were sworn “ to sit in this case." Hewett v. Cobb & Co., 40 Miss. Rep., p. 63.
Let the judgment be affirmed.